DETAILED ACTION
This office action is a response to an application filed on 04/19/2019, in which claim 1-33 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 20 are rejected under 35 U.S.C 103 (a) as being unpatentable over Shiffert et al. (hereinafter, “Shiffert”; USPN 10,713,686, filed on Mar/18/2016) in view of Anthony Peter Russo (hereinafter, “Russo”; 20110179064).

In reference to claim 1, 
Shiffert teaches a method for managing Peer-to-Peer (P2P) communication in a Wireless mesh network, comprising: discovering (determining, column 19, lines 1-30), by a first wireless device (fig. 3, any one of the mobile device can be considered as first mobile device), a presence (geographic location, column 19, lines 1-30)of at least one second wireless device (consumer mobile device, column 19, lines 1-30); and a distance between the first wireless device (“geographic location” in column19, lines 1-30 is interpreted as geographic distance between two devices);and at least one second wireless device (consumer mobile device, column 19, lines 1-30); in proximity (“geographic location” in column19, lines 1-30 is interpreted as geographic distance between two devices), in the Wireless mesh network (mesh network, column 35,lines 35-59); using a combination of a Bluetooth Low Energy (BLE) (low energy Bluetooth beacon transmission, column 35, lines 60-67); interface (fig. 1, element 46); and Wi-Fi Direct (WFD) (Wi-Fi direct, column 36,lines 1-30) interface (fig. 1, element 46); 
determining (determine, column 18, lines 50-67), by the first wireless device (fig. 3, any one of the mobile device can be considered as first mobile device), a match(may be determined, column 18,lines 50-67 ); between a profile data of the first wireless device (data, column 18, lines 50-67); with a profile data (profiled geographic area, column 20, lines 1-26); of the at least one second wireless device (consumer mobile device, column 19, lines 1-30); based on the presence (geo fence or at the corresponding location, column 19, lines 1-30);of the at least one second wireless device (consumer mobile device, column 19, lines 1-30); and the distance between the first wireless device and at least one second wireless device in proximity (“geographic location” in column19, lines 1-30 is interpreted as geographic distance between two devices); and

Russo teaches sending (notified, paragraph 67), by the first wireless device (fig. 5A, user A computing device), a profile matching (profile parts, paragraph 67); notification (notifies, paragraph 67) to the at least one second wireless device (fig. 5B, user B computing device); using the BLE interface (Bluetooth is paragraph 71 is read as BLE). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiffert to send by the first wireless device, a profile matching notification to the at least one second wireless device using the BLE interface as taught by Russo because it would provide a proximity-based matching notification service within a social networking framework.
In reference to claim 3, 
Shiffert teaches wherein the first wireless device is a wearable device (wearable device, column 32, lines 43-64); and the second wireless device is one of the wearable device and a non-wearable device (mobile devices, column 32, lines 43-64). 
In reference to claim 20, 
Shiffert teaches a wearable device for managing Peer-to-Peer (P2P) communication in a wireless mesh network, comprising: a processor (fig. 1, element 54); a memory (fig. 1, element 50); and an operational controller (fig. 1, element 54), operably coupled with the memory and the processor (figure 1 take to mean to teach this limitation
configured to: discover a presence of at least one mobile device and a distance between the wearable device and at least one mobile device in proximity in the wireless mesh network using a combination of Bluetooth Low Energy (BLE) interface and Wi-Fi Direct (WFD) interface; determine a match between a profile data of the wearable device with a profile data of the at least one mobile device based on the presence of the at least one mobile device and the distance between the wearable device and at least one mobile device in proximity (these limitations are identical to claim 1, paragraphs 1-2 taught by Shiffert, therefore they are rejected the same way as claim 1); and 
Shiffert does not teach explicitly about sending, by the first wireless device, a profile matching notification to the at least one second wireless device using the BLE interface.
Russo teaches send a profile matching notification to the at least one mobile device using the BLE interface (this limitation is identical to claim 1, paragraph 3 taught by Russo, therefore it is rejected the same way as claim 1). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiffert to send by the first wireless device, a profile matching notification to the at least one second wireless device using the BLE interface as taught by Russo because it would provide a proximity-based matching notification service within a social networking framework.

Claims 2 and 21 are rejected under 35 U.S.C 103 (a) as being unpatentable over Shiffert et al. (hereinafter, “Shiffert”; USPN 10,713686, filed on Mar/18/2016) in view of .

In reference to claims 2 and 21, 
 	Shiffert and Russo do not teach explicitly about the method of claims 2 and 21.
LEE teaches further comprising: receiving (exchange connection capability, paragraph 129), by the first wireless device (UE, paragraph 129), a request (probe request, paragraph 129) to establish the P2P communication (P2P prove request, paragraph 129); from the at least one second wireless device (another UE, paragraph 124); and establishing, by the first wireless device (service connection, paragraph 129), the P2P communication (service connection, paragraph 129) with the at least one second wireless device (another UE, paragraph 124);using the WFD interface (Wi-Fi direct, paragraph 129). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiffert and Russo to receive by the first wireless device, a request to establish the P2P communication from the at least one second wireless device; and establishing, by the first wireless device, the P2P communication with the at least one second wireless device using the WFD interface as taught by LEE because it would allow performing connection capability exchange (CCEX) in a wireless communication system for P2P communication. 

4 is rejected under 35 U.S.C 103 (a) as being unpatentable over Shiffert et al. (hereinafter, “Shiffert”; USPN 10,713686, filed on Mar/18/2016) in view of Anthony Peter Russo (hereinafter, “Russo”; 20110179064) in view of Davis et al. (hereinafter, “Davis”; 20170134182).
In reference to claim 4, 
Shiffert and Russo do not teach explicitly about the method of claim 4. 
Davis teaches wherein a group owner (group owner, paragraph 62); and a group client (P2P client, paragraph 65); in the P2P communication (P2P autonomous group formation, paragraph 62); are dynamically determined (utilize a P2P persistent formation, paragraph 62); based on intent parameters of the first wireless device and intent parameters of the second wireless device (according to Wi-Fi direct specification, paragraph 62). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiffert and Russo to use a group owner and a group client in the P2P communication are dynamically determined based on intent parameters of the first wireless device and intent parameters of the second wireless device as taught by Davis  because it would allow selectively using peer-to-peer and non-peer-to-peer communications protocol based on analysis of power metrics and control of mains power in domestic and commercial applications using standard smartphones, tablets, notebooks, laptops, netbooks, ultrabook computers and similar items to act as a communication, data processing, control and human interface for an electricity management unit and home automation products through an adaptable wireless communications link.
7 is rejected under 35 U.S.C 103 (a) as being unpatentable over Shiffert et al. (hereinafter, “Shiffert”; US PG PUB 10,713686, filed on Mar/18/2016) in view of Anthony Peter Russo (hereinafter, “Russo”; 20110179064) in view of LEE et al. (hereinafter, “LEE”; 20180242135) and in further view of Davis et al. (hereinafter, “Davis-304”; 20180373304).
In reference to claim 7, 
Shiffert, Russo and LEE do not teach explicitly about the method of claim 7. 
Davis-304 teaches wherein establishing, by the first wireless device, the P2P communication with the at least one second wireless device using the WFD interface comprising:
determining (determine, paragraph 67);at the first wireless device (group owner, paragraph 67); intent (allows, paragraph 67); parameters of the first wireless device (profile or protocol for proximity based services, paragraph 73); 
receiving (probe response, paragraph 66); intent parameters (Wi-Fi specification, paragraph 66); of the second wireless device (P2P client, paragraph 69);
determining (determines, paragraph 67); a group owner (group owner, paragraph 67); and a group client for the P2P communication (P2P client, paragraph 69); based on the intent parameters of the first wireless device and intent parameters of the second wireless device (profile or protocol for proximity based services, paragraph 73); and 
establishing (preferably declare a group, paragraph 69); the P2P communication as one of the group owner (group owner, paragraph 69); and as the group client P2P client, paragraph 69);using the WFD interface (fig. 2, element 202). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiffert, Russo and LEE to establish, by the first wireless device, the P2P communication with the at least one second wireless device using the WFD interface including determining at the first wireless device intent parameters of the first wireless device; receiving intent parameters of the second wireless device; determining a group owner and a group client for the P2P communication based on the intent parameters of the first wireless device and intent parameters of the second wireless device; and establishing the P2P communication as one of the group owner and as the group client with the at least one second wireless device using the WFD interface as taught by Davis-304  because it would allow  users to provision, control, program and interrogate power management devices natively from a smartphone through a configurable wireless communications link.

Claims 8-9 and 22 are rejected under 35 U.S.C 103 (a) as being unpatentable over Shiffert et al. (hereinafter, “Shiffert”; USPN 10,713686, filed on Mar/18/2016) in view of Anthony Peter Russo (hereinafter, “Russo”; 20110179064) and in further view of Fang et al. (hereinafter, “Fang”; 20160036540).
In reference to claims 8 and 22, 
Shiffert and Russo do not teach explicitly about the method of claims 8 and 22.
Fang teaches further comprising: dynamically determining (set the device, paragraph 113), by the first wireless device (device, a, paragraph 113), a state of the first wireless device (comprehensive performance value, paragraph 113); and an activity of a user (performance value, paragraph 111); and 
automatically controlling (already set as the group server, paragraph 120), by the first wireless device (device a, paragraph 120), at least one operation of at least one of the BLE interface and the WFD interface (Wi-Fi direct protocol paragraph 120); of the first wireless device (device a, paragraph 120) based on the state of the first wireless device (comprehensive performance value, paragraph 113) and the activity of the user (performance value, paragraph 111). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiffert and Russo to dynamically determining, by the first wireless device, a state of the first wireless device and an activity of a user; and automatically controlling, by the first wireless device, at least one operation of at least one of the BLE interface and the WFD interface of the first wireless device based on the state of the first wireless device and the activity of the user as taught by Fang because it would allow  a network, and a network establishing method and device, so that a device used as a group server of a network has a strongest data exchange capability among devices in the network for the period of data exchange, the device having the strongest data exchange capability can be fully used, thereby enhancing a data exchange capability of the network.
In reference to claim 9, 
Shiffert  teaches wherein the activity of the user comprises a motion information of the user (geographic location as explained in column 9, lines 1-20 is also interpreted as motion information of the user), a posture information of the user (geographic location as explained in column 9, lines 1-20 is also interpreted as a user interaction or posture), and an action performed by the user (geographic location as explained in column 9, lines 1-20 is also interpreted as action performed by the user), and wherein the activity of the user is used to dynamically update (selecting  the description, type and the size of geographic location based on the desire type of user interaction as explained in column 8, line 57 to column 9, line 21); the location of the first wireless device(selecting  the description, type and the size of geographic location based on the desire type of user interaction as explained in column 8, line 57 to column 9, line 21); in the Wireless mesh network (Ad-Hoc mesh network, column 35, lines 35-58). 

Claims 16-17 and 30-31 are rejected under 35 U.S.C 103 (a) as being unpatentable over in view of Fang et al. (hereinafter, “Fang”; 20160036540) and in further view of Shiffert et al. (hereinafter, “Shiffert”; USPN 10,713686, filed on Mar/18/2016).
In reference to claim 16, 
Fang teaches a method for managing P2P communication in a wireless mesh network, comprising: dynamically determining by a first wireless device a state of the first wireless device and an activity of a user, automatically controlling by the first wireless device at least one operation of at least one of a BLE interface and these limitations are identical to  claim 8, therefore, they are rejected the same way as claim 8). 
Fang does not teach explicitly about wherein the activity of the user comprises a posture information and an action performed by the user.
Shiffert teaches wherein the activity of the user comprises a posture information (geographic location as explained in column 9, lines 1-20 is also interpreted as a user interaction or posture) and an action performed by the user (geographic location as explained in column 9, lines 1-20 is also interpreted as action performed by the user); and 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang to use a posture information and an action performed by the user as activities as taught by Shiffert because it would allow content distribution using P2P geo-targeting of content user. 
In reference to claim 17, 
Fang does not teach explicitly about the method of claim 17.
Shiffert teaches wherein the first wireless device is a wearable device and the second wireless device is one of the wearable device and a non-wearable device (this limitation is identical to claim 3, therefore, it is rejected as claim 3.), 
wherein the activity of the user (geographic location as explained in column 9, lines 1-20 is also interpreted as action performed by the user); is used to dynamically update a location of the first wireless device (selecting the description, type and the size of geographic location based on the desire type of user interaction as explained in column 8, line 57 to column 9, line 21) in the wireless mesh network (Ad-Hoc mesh network, column 35, lines 35-58). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang to use a first wireless device is a wearable device and the second wireless device is one of the wearable device and a non-wearable device, wherein the activity of the user is used to dynamically update a location of the first wireless device in the wireless mesh network as taught by Shiffert because it would allow content distribution using P2P geo-targeting of content user. 
In reference to claim 30, 
Fang teaches a wearable device for managing P2P communication in a wireless mesh network, comprising: a processor (fig. 23, element 2302); a memory (fig. 23, element 2304); and an operational controller (fig. 23, element 2302), operably coupled with the memory and the processor (paragraph 195 teaches this limitation), configured to: 
dynamically determine a state of the wearable device and an activity of a user, automatically control at least one operation of at least one of a BLE interface and a WFD interface of the wearable device based on the state of the wearable device and the activity of the user (these limitation are identical to claim 16, taught by Fang, therefore, they are rejected the same way as claim 16). 
Fang does not teach explicitly about wherein the activity of the user comprises a posture information and an action performed by the user.
Shiffert teaches wherein the activity of the user comprises a posture information and an action performed by the user (this limitation is identical to claim 16, taught by Shiffert, therefore, it is rejected the same way as claim 16);and 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang to use a posture information and an action performed by the user as activities as taught by Shiffert because it would allow content distribution using P2P geo-targeting of content user. 
In reference to claim 31, 
Fang does not teach explicitly about the method of claim 31.
Shiffert teaches wherein the activity of the user (geographic location as explained in column 9, lines 1-20 is also interpreted as action performed by the user); is used to dynamically update a location of the first wireless device (selecting the description, type and the size of geographic location based on the desire type of user interaction as explained in column 8, line 57 to column 9, line 21) in the wireless mesh network (Ad-Hoc mesh network, column 35, lines 35-58). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang to use a first wireless device is a wearable device and the second wireless device is one of the wearable device and a non-wearable device, wherein the activity of the user is used to dynamically update a location of the first wireless device in the wireless mesh network as taught by Shiffert because it would allow content distribution using P2P geo-targeting of content user. 
s 18 and 32 are rejected under 35 U.S.C 103 (a) as being unpatentable over in view of Fang et al. (hereinafter, “Fang”; 20160036540) and in further view of Shiffert et al. (hereinafter, “Shiffert”; USPN 10,713686, filed on Mar/18/2016) in view of Anthony Peter Russo (hereinafter, “Russo”; 20110179064) and in further view of LEE et al. (hereinafter, “LEE”; 20180242135).
In reference to claims 18 and 32, 
Fang does not teach explicitly about the method of claims 18 and 32.
Shiffert teaches further comprising: discovering, by the first wireless device, a location of at least one second wireless device in the wireless mesh network using a Bluetooth Low Energy (BLE) interface; determining, by the first wireless device, a match between a profile data of the first wireless device with a profile data of the at least one second wireless device based on the location of the at least one second wireless device (these limitations are identical to claim 1, paragraphs 1-2, therefore, they are rejected the same way as claim 1); 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang to discover by the first wireless device, a location of at least one second wireless device in the wireless mesh network using a Bluetooth Low Energy (BLE) interface; determining, by the first wireless device, a match between a profile data of the first wireless device with a profile data of the at least one second wireless device based on the location of the at least one second wireless device as taught by Shiffert because it would allow content distribution using P2P geo-targeting of content user. 

Russo teaches sending, by the first wireless device, a profile matching notification to the at least one second wireless device using the BLE interface (these limitations are identical to claim 1, paragraph 3 taught by Russo, therefore it is rejected the same way as claim 1); 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang and Shiffert to send by the first wireless device, a profile matching notification to the at least one second wireless device using the BLE interface as taught by Russo because it would provide a proximity-based matching notification service within a social networking framework.
Fang, Shiffert and Russo don’t teach explicitly about receiving, by the first wireless device, a request to establish the P2P communication from the at least one second wireless device; and establishing, by the first wireless device, the P2P communication with the at least one second wireless device using the WFD interface. 
LEE teaches receiving, by the first wireless device, a request to establish the P2P communication from the at least one second wireless device; and establishing, by the first wireless device, the P2P communication with the at least one second wireless device using the WFD interface (these limitations are identical to claim 2, paragraph 3 taught by LEE, therefore it is rejected the same way as claim 2). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang, Shiffert and Russo to receive by the first wireless device, a request to establish the P2P communication from the at least one second wireless device; and establishing, by the first wireless device, the P2P communication with the at least one second wireless device using the WFD interface as taught by LEE because it would allow performing connection capability exchange (CCEX) in a wireless communication system for P2P communication. 

Claim 23 is rejected under 35 U.S.C 103 (a) as being unpatentable over Shiffert et al. (hereinafter, “Shiffert”; USPN 10,713686, filed on Mar/18/2016) in view of Anthony Peter Russo (hereinafter, “Russo”; 20110179064). 
In reference to claim 23, 
Shiffert  teaches wherein the activity of the user comprises a motion information of the user (geographic location as explained in column 9, lines 1-20 is also interpreted as motion information of the user), a posture information of the user (geographic location as explained in column 9, lines 1-20 is also interpreted as a user interaction or posture), and an action performed by the user (geographic location as explained in column 9, lines 1-20 is also interpreted as action performed by the user), and wherein the activity of the user is used to dynamically update (selecting  the description, type and the size of geographic location based on the desire type of user interaction as explained in column 8, line 57 to column 9, line 21); the location of the first wireless device(selecting  the description, type and the size of geographic location based on the desire type of user interaction as explained in column 8, line 57 to column 9, line 21); in the Wireless mesh network (Ad-Hoc mesh network, column 35, lines 35-58). 
Allowable Subject Matter
Claims 12-15 and 26-29 are allowed.
Claims 5-6, 10-11, 19, 24-25 and 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20170048839……paragraphs 53, 56, 64, 83, 90-91 and 94.
20160242027…...paragraphs 13-14, 23-24, 25-27 and 31.
20180004372……paragraphs 19-20, 36, 40-42, 46, 58 and 61.
20180359664……paragraphs 67-68, 70, 75, 88, 108 and 152.
20160036953……..paragraphs 78, 454-455 and 476.
20170048373……...paragraphs 37, 47, 54, 61-63 and 68.
20180077555……..paragraph 14.
20150289820……..paragraph 165. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466        





/DIANE L LO/Primary Examiner, Art Unit 2466